          Case NYN/1:20-cv-00889 Document 1 Filed 10/21/20 Page 1 of 2



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION

In re NRA Business Expenditures Litigation                                MDL-______

                                      PROOF OF SERVICE

       I hereby certify that a copy of the foregoing Motion, Brief, Schedule of Actions,
Declarations and Exhibits and this Certificate of Service was served by email (or ECF as
requested) to the following:

Clerk, Middle District of Tennessee
Nashville, TN

Clerk, Northern District of New York
Albany, NY

Clerk, Northern District of New York
Syracuse, NY

Clerk, Northern District of Texas
Dallas, TX

Elliott J. Schuchardt, Esq.
Schuchardt Law Firm
6223 Highland Place Way
Suite 201
Knoxville, TN 37919
(865) 304−4374
Fax: (703) 232−1044
Email: elliott016@gmail.com
Counsel for Plaintiffs David Dell’Aquila, Lorannda Borja, Todd Chesney and Brent Weber
M.D. Tn. C.A. No. 3:19-cv-00679

Wallace A. McDonald
Lacy, Price & Wagner, P.C.
249 N. Peters Rd.
Suite 101
Knoxville, TN 37923
865−246−0800
Fax: 865−690−8199
Email: amcdonald@lpwpc.com
Counsel for Defendant Wayne LaPierre
M.D. Tn. C.A. No. 3:19-cv-00679
         Case NYN/1:20-cv-00889 Document 1 Filed 10/21/20 Page 2 of 2



Aubrey B. Harwell , Jr.
Neal & Harwell, PLC
1201 Demonbreun Street
Suite 1000
Nashville, TN 37203
(615) 244−1713
Fax: (615) 726−0573
Email: aharwell@nealharwell.com
Counsel for Defendant NRA Foundation, Inc.
M.D. Tn. C.A. No. 3:19-cv-00679

Monica Anne Connell, Esq.
New York State Attorney General – New York Office
28 Liberty Street
New York, NY 10005
212−416−8965
Fax: 212−416−6009
Email: monica.connell@ag.ny.gov
Counsel for Defendant Letitia James
N.D.N.Y. C.A. No. 1:20-cv-00889-MAD-TWD

J Brian Vanderwoude, Esq.
Dorsey & Whitney LLP
300 Crescent Ct.
Suite 400
Dallas, TX 75201
214−981−9953
Fax: 214−853−5095
Email: vanderwoude.brian@dorsey.com
Counsel for Defendants Ackerman McQueen Inc., Mercury Group Inc., Henry Martin,
Jesse Greenberg, William Winkler and Melanie Montgomery
N.D. Tx. C.A. No. 3:19−cv−02074−G
Counsel for Plaintiff Ackerman McQueen Inc.
N.D. Tx. C.A. No. 3:19-cv-03016-X


Ian Shaw, Esq.
Brewer, Attorneys & Counselors
1717 Main Street, Suite 2900
Dallas, Texas 75201
214-653-4000
Fax: 214-653-1015
Email: INS@brewerattorneys.com
Counsel For Defendant Grant Stinchfield
N.D. Tx. C.A. No. 3:19-cv-03016-G




                                                                                  2
